DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 10/26/2020.
Claims 1-20 are pending. Claims 1, 11, and 20 are independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everitt et al. (DocuDesk: an interactive surface for creating and rehydrating many-to-many linkages among paper and digital documents) in view of Swaine et al. (US2020/0066079), and Lyons et al. (US2018/0108207).

In regards to claim 1, Everitt et al. substantially discloses a smart table system comprising: 
a plurality of cameras positioned above the interactive surface (Everitt et al. pg26 section3 para1); and 
a processing circuit configured to: 
determine that a document associated with the customer is on or proximate the interactive surface (Everitt et al. pg26 section3 para2, identifies a paper document on the desk); 
receive, from the plurality of cameras, a plurality of digital images taken when the document is on or proximate the interactive surface, wherein the plurality of digital images include at least part of the document (Everitt et al. pg26 section3 para3, captures images of paper document); 
identify an obstruction obstructing part of the document in an obstructed image of the plurality of digital images (Everitt et al. pg25 section1 para2, identifies an obstructing document piled on top of another document); 
create a master digital image based on two or more images of the plurality of digital images, wherein the master digital image comprises information associated with a service of a provider, and wherein creating the master digital image comprises combining part of each image of the two or more images of the plurality of digital images together to create a single image of the document without the obstruction, wherein the two or more images of the plurality of digital images include the obstructed image (Everitt et al. pg26 section3 para3, updates image of document to create new master image); 
save the master digital image to a database associated with the provider; update an account of the customer based on the master digital image being saved (Everitt et al. pg26 section3 para3, stores master image of document); 
generate a graphical representation of the information contained in the master digital image(Everitt et al. pg26 section3 para3, creates digital proxy from master image); and 
Everitt et al. does not explicitly disclose an interactive surface comprising a transparent touchscreen and a plurality of sensors.
However Swaine et al. substantially discloses an interactive surface comprising a transparent touchscreen and a plurality of sensors (Swaine et al. fig. 2 para[0036], touch screen with a variety of sensors).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the transaction terminal of Swaine et al. in order to dynamically adjust interactive surface to switch between modes of operation (Swaine et al. para[0005]).
Everitt et al. does not explicitly disclose a network circuit;
receive, from the interactive surface, an indication that a customer device associated with a customer is within a predetermined distance of the interactive surface; 
authenticate the customer based on pairing the customer device with the network circuit when the customer device is within the predetermined distance; 
provide the graphical representation to the customer device.
However Lyons substantially discloses a network circuit (Lyons et al. para[0065]);
receive, from the interactive surface, an indication that a customer device associated with a customer is within a predetermined distance of the interactive surface (Lyons et al. para[0016], receive indication that user’s mobile device is near interactive surface); 
authenticate the customer based on pairing the customer device with the network circuit when the customer device is within the predetermined distance (Lyons et al. para[0016], authenticates user based on account associated with mobile device); 
provide the graphical representation to the customer device (Lyons et al. para[0092], uploads document to user’s mobile device).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the transaction terminal of Swaine et al. and the digital table of Lyons et al. in order to access user information stored on a mobile device (Lyons para[0016]).

In regards to claim 2, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 1, wherein the plurality of sensors comprise at least one biometric sensor configured to receive a biometric input from the customer (Swaine et al. para[0058]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the transaction terminal of Swaine et al. in order to dynamically adjust interactive surface to switch between modes of operation (Swaine et al. para[0005]).

In regards to claim 3, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 1, wherein the document of the customer is associated with a form of the provider (Everitt et al. pg26 section 3 para2).  

In regards to claim 4, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 3, wherein the processing circuit is further configured to prepopulate the form of the provider based on the information in the master digital image (Everitt et al. pg26 section 3 para3).  

In regards to claim 5, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 1, wherein the interactive surface further comprises a microphone configured to convert sound input into an electrical signal (Swaine et al. [0062]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the transaction terminal of Swaine et al. in order to dynamically adjust interactive surface to switch between modes of operation (Swaine et al. para[0005]).

In regards to claim 6, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 5, wherein the processing circuit is further configured to: 
receive, from the microphone, the sound input from the customer (Swaine et al. [0062]); and 
determine a type of the document based on the sound input (Swaine et al. [0062]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the transaction terminal of Swaine et al. in order to dynamically adjust interactive surface to switch between modes of operation (Swaine et al. para[0005]).

In regards to claim 7, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 1, wherein the customer device provides an input as part of the pairing, and wherein the input is at least one of a biological characteristic or a behavioral characteristic that uniquely identifies an individual from another individual (Swaine et al. para[0058]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the transaction terminal of Swaine et al. in order to dynamically adjust interactive surface to switch between modes of operation (Swaine et al. para[0005]).

In regards to claim 9, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 1, wherein the processing circuit is configured to simultaneously display the graphical representation on the interactive surface when the graphical representation is provided to the customer device (Everitt et al. pg27 section 3.1 para3-4).  

In regards to claim 10, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 1, wherein the paired customer device with the interactive surface are paired via at least one of a network connection, a Bluetooth connection, a shared connection, or near-field communication (NFC) (Swaine et al. para[0064]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the transaction terminal of Swaine et al. in order to dynamically adjust interactive surface to switch between modes of operation (Swaine et al. para[0005]).

Claims 11-16 and 19 recite substantially similar limitations to claims 1, 9, 2-4, 7, and 10. Thus claims 11-16, and 19 are rejected along the same rationale as claims 1, 9, 2-4, 7, and 10.

Claim 20 recites substantially similar limitations to claims 1 and 9. Thus claim 20 is rejected along the same rationale as claims 1 and 9.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everitt et al. in view of Swaine et al., Lyons et al. and Bulzacki et al. (US2018/0247134).

In regards to claim 8, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table system of claim 1.
Everitt et al. does not explicitly disclose wherein the processing circuit is further configured to: 
train an artificial intelligence model to identify one or more types of documents based on training data; and 
generate a prediction identifying a type of the document based on the two or more images of the plurality of digital images and the artificial intelligence model.  
However Bulzacki et al. substantially discloses wherein the processing circuit is further configured to: 
train an artificial intelligence model to identify one or more types of documents based on training data (Bulzacki et al. para[0410]); and 
generate a prediction identifying a type of the document based on the two or more images of the plurality of digital images and the artificial intelligence model (Bulzacki et al. para[0437]).  

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the monitoring system of Bulzacki et al. in order to identify and track documents on a table (Bulzacki et al. para[0011]).

Claim 17 recites substantially similar limitations to claim 8. Thus claim 17 is rejected along the same rationale as claim 8.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Everitt et al. in view of Swaine et al., Lyons et al. and Moss et al. (US10,735,709).

In regards to claim 18, Everitt et al. as modified by Swaine et al. and Lyons et al. substantially discloses the smart table of claim 11. 
Everitt et al. does not explicitly disclose wherein creating the master digital image further comprises performing object removal on the plurality of digital images to remove the obstruction in an image of the plurality of digital images.
However Moss et al. substantially discloses wherein creating the master digital image further comprises performing object removal on the plurality of digital images to remove the obstruction in an image of the plurality of digital images (Moss et al. fig. 11 1117 col21 ln3-18).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the interactive surface of Everitt et al. with the image processing method of Moss et al. in order to replace obstructed portions of an image (Moss et al. col1 ln53-62).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macdougall et al. (US2010/0066667) teaches using multiple cameras to track user interaction with a touchscreen.
Kim et al. (US9,747,499) teaches using a probability map to identify documents on a table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178